IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00064-CV

DOUBLE DIAMOND, INC.,
                                                             Appellant
v.

RANDY BYRNE D/B/A RANDY
BYRNE CONSTRUCTION AND
RUSHIN TRUSS, LTD.,
                                                             Appellees


                            From the 18th District Court
                              Johnson County, Texas
                            Trial Court No. C200800088


                           MEMORANDUM OPINION


       Double Diamond, Inc. has filed a motion to dismiss this appeal, pursuant to Rule

42.1 of the Texas Rules of Appellate Procedure, after reaching a final resolution in the

underlying suit of all claims.

       Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.1(a).



                                          TOM GRAY
                                          Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed June 8, 2011
[CV06]




Double Diamond, Inc. v. Byrne              Page 2